THE THIRTEENTH COURT OF APPEALS

                                      13-14-00099-CV


               O.F. Jones III, Individually, d/b/a Law Office of O.F. Jones III
                                               v.
                                      Richard Whatley


                                    On Appeal from the
                      267th District Court of Calhoun County, Texas
                               Trial Cause No. 06-06-0038


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the case

remanded to the trial court. The Court orders the judgment of the trial court set aside

without regards to the merits and REMAND this case to the trial court for further

proceedings in accordance with the parties’ agreement. Costs of the appeal are taxed

against the party incurring same.

      We further order this decision certified below for observance.

May 29, 2014